Dissent of

Judge Owsley.
I have not been able to bring my mind to assent to the construction put upon the act *445of assembly on which this case turns, by a majority of the court, or the conclusion to which that construction leads. I perceive no good reason for excepting out of the act debts due from government, whilst debts owing by one person to another are admitted to be within it. The interest, which the person to whom debts of either sort are due, has in the money, according to my understanding, comes literally within the provisions of the act. To bring debts due from government within the operation of' the act, it is not necessary to maintain that such debts are strictly and technically choses in action. The act has not only subjected to the satisfaction of the judgment of creditors all choses in actions belonging to the debtor, but it has also expressly made subject to judgments all equitable and legal interest in any estate, real, personal or mixed, to which the debtor may be entitled; and to my mind it is perfectly clear, that the interest which one to whom government is indebted, has in the debt, is an interest to which he.is entitled in personal estate. Money, as well as any other specific chattel, is personal estate, and the interest to which a person is entitled in any debt owing him, must necessarily be an interest in the money due, and of course an interest in personal estate. If by the rules and usages of equity, it were impracticable to reach debts due from government, there would certainly be great plausibility in excepting debts out of the act. But whilst I admit government cannot be sued, I discover no difficulty in reaching any debts which she may be owing to others. It cannot be done by process against government, but it may be done by acting on the person of him to whom the debts are owing; and although by legislative enaction, the decrees of courts of equity may now, in cases where such a course is proper, be enforced by writ of execution, in ancient times they were most generally enforced by acting on the person of the defendant; and there is nothing in the act of the legislature prescribing a different course, to prevent the court from enforcing its decree, according to the former practice and usage.
Dissent of Judge Owsley.
Though a debt be owing by government, let the *446consideration of it be what it may, I discover m> reason for protecting the person to whom it is ow - ing in the enjoyment of it, and withholding it from the demands of his creditors, that does not equally apply to debts of any other sort. There is, in moral justice, the same obligation on a debtor to apply demands which he may have upon government to the satisfaction of debts owing by him, as there is for the application of demands of any other sort to that purpose. Nor do I perceive the danger to which government will be exposed, by making the act embrace debts actually owing by her. After the debt is payable, it cannot be important to the interest of government, whether the money is paid over to the person with whom it was contracted, or to any other. Though the payment be made to another, the wheels of government may move on as before, without the apprehension of danger to thepost office establishment, or fears that members of the legislature may be disturbed in their official deliberations. 1 view the act in the light of a remedial statute, and conceive that instead of a strict construction, it should be expounded liberally in favor of creditors, for whose benefit it was enacted.
Dissent of Judge OwsLET.
Denny, Haggin and Loughborough for appellant; Marshall and Crittenden for appellee.
My opinion is, that the debt due from government to Divine is within the provisions of the act, and that he should, by the appropriate decree, be compelled to furnish the necessary means to enable the complainant to recover the money.